DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5-10, 12- 17, and 19-21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,726,874. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in claims 1-42 of U.S. Patent No. 10,726,874, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that claims 1-42 of U.S. Patent No. 10,726,874, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-42 of U.S. Patent No. 10,726,874, including the feature of transforming, by a rendering engine running on the at least one computer processor, the first content instance, wherein the transforming comprises configuring the at least one structural element of the first content instance to be played back according to at least an applicable parameter of a first template and the first metadata; and transmitting, by the at least one computer processor, the first content instance, as transformed, to a content-playback device as specified in claims 1, 8, and 15, of the present Application. (See claims 1, 14, and 27, of U.S. Patent No. 10,726,874).
With regard to claims 2, and 16, the feature of retrieving, by the at least one computer processor, a second content instance and corresponding second metadata, wherein the first content 
With regard to claims 3, 10, and 17, the feature of applying, by the at least one computer processor, a logic-based filter, a machine-learning process, or a combination thereof, to select a segment of the first content instance or of the second content instance, as at least part of the at least one structural element as specified thereof is present in claims 9-10 of U.S. Patent No. 10,726,874.
With regard to claims 5, 12, and 19, the feature of by the at least one computer processor, a recording created by an end user, wherein the recording corresponds to at least one of the first content instance or the second content instance as specified thereof would be present in claim 18 of U.S. Patent No. 10,726,874.
With regard to claims 6, 13, and 20, the feature of selecting, by the at least one computer processor, a second template comprising a set of parameters, wherein a given parameter of the set of parameters is applicable to the at least one structural element of the first plurality of structural elements; and transforming, by the rendering engine running on the at least one computer processor, the first content instance, wherein the transforming comprises configuring the at least one structural element of the first content instance to be played back according to the given parameter of the second template as specified thereof is present in claim 3 of U.S. Patent No. 10,726,874.
With regard to claims 7, 14, and 21, the feature of  wherein the first template has been generated via an end user as specified thereof would be present in claim 1, of U.S. Patent No. 10,726,874.

Allowable Subject Matter
Claims 4, 11, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi discloses an information processing apparatus, information processing method and program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374.  The examiner can normally be reached on Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        July 24, 2021.